195 S.W.3d 20 (2006)
In the Interest of Amanda Ann GAUER by Carrie D. FOX, and Carrie D. Fox, Appellants,
v.
Wilbert PETZOLD, Respondent.
No. ED 86979.
Missouri Court of Appeals, Eastern District, Division Three.
June 27, 2006.
Richard B. Dempsey, Washington, MO, for appellant.
Charles Anthony Parmenter, Union, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Amanda Ann Gauer, by next friend Carrie D. Fox, and Carrie D. Fox appeal from the trial court's judgment awarding $5,000 in retroactive child support and not awarding attorney's fees.[1]
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Appellants' Motion to Strike Respondent's Brief is hereby denied.